          Case 2:20-cv-00554-DLR Document 21 Filed 10/06/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Reish, et al.,                            NO. CV-20-00554-PHX-DLR
10                  Appellants,
                                                     JUDGMENT IN A CIVIL CASE
11   v.
12   Phoenix Heliparts Incorporated, et al.,
13                  Appellees.
14
15            Decision by Court. This action came for consideration before the Court. The

16   issues have been considered and a decision has been rendered.
17            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order filed

18   October 6, 2020, the bankruptcy court’s March 11, 2020 order is AFFIRMED. Judgment

19   is entered in favor of Appellees and this action is hereby terminated.

20
21                                             Debra D. Lucas
                                               District Court Executive/Clerk of Court
22
23   October 6, 2020
                                               s/ S. Strong
24                                       By    Deputy Clerk
25
26
27
28
